Citation Nr: 0819819	
Decision Date: 06/17/08    Archive Date: 06/25/08

DOCKET NO.  04-42 223	)	DATE
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for diabetes mellitus, to 
include as secondary to in-service exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 




INTRODUCTION

The veteran served for more than 20 years on active duty 
prior to his retirement in December 1967.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 decision of the RO 
that denied service connection for diabetes mellitus.  The 
veteran timely appealed.

In May 2007, a Deputy Vice-Chairman of the Board granted the 
veteran's representative's motion to advance this appeal on 
the Board's docket pursuant to 38 U.S.C.A. § 7107 (West 2002) 
and 38 C.F.R. § 20.900(c) (2007).  Later that same month, the 
Board denied service connection for diabetes mellitus, to 
include as secondary to in-service exposure to herbicides.

The veteran appealed the May 2007 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a December 2007 Memorandum Decision, the Court vacated the 
Board decision and dismissed the appeal.  Thereafter, the 
case was returned to the Board.


FINDINGS OF FACT

1.  By a decision entered in May 2007, the Board denied 
service connection for diabetes mellitus, to include as 
secondary to in-service exposure to herbicides.  

2.  The veteran appealed the Board's decision to the Court; 
on November 15, 2007, counsel for the veteran notified the 
Court that the veteran died in September 2007.  

3.  On January 2, 2008, the Board was notified by the Court 
that the May 2007 Board decision was vacated, and the appeal 
was dismissed.


CONCLUSION OF LAW

Due to the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran died during the pendency of the appeal.  As a 
matter of law, veterans' claims do not survive their deaths.  
Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); 
Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. 
Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits 
has become moot by virtue of the death of the veteran and 
must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. 
§ 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2007).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2007).


ORDER

The appeal is dismissed.




		
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


